February 11, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                          JULIA ALMANZA, Appellant

NO. 14-12-01114-CV                          V.

 JOHNNY SALAS, RICARDO HINOJOSA AND ISABELLE M. HINOJOSA,
                           Appellees
               ________________________________

       This cause, an appeal from the judgment in favor of appellees, Johnny Salas,
Ricardo Hinojosa and Isabelle M. Hinojosa, signed December 19, 2012, was heard
on the transcript of the record. We have inspected the record and find no error in
the judgment. We order the judgment of the court below AFFIRMED.

      We order appellant, Julia Almanza, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.